--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                August 20, 2015
                                       


In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the 20[th] day of August, 2015.

10-14-00171-CV	IN RE CITY OF DALLAS  -  ORIGINAL PROCEEDING  -  GRANTED IN PART AND DENIED IN PART - Memorandum Opinion by Justice Davis:

"Came on to be heard the Petition for Writ of Mandamus filed herein by Relator the City of Dallas, and the same having been considered, because it is the opinion of this Court that the Petition for Writ of Mandamus should be granted in part and denied in part; it is therefore ordered, adjudged, and decreed that the Petition for Writ of Mandamus be, and hereby is, granted in part and denied in part in accordance with the opinion of this Court."